Citation Nr: 0408914	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  94-17 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for traumatic acromioclavicular separation of the 
right shoulder, with degenerative joint disease.  

2.  Entitlement to a disability rating in excess of 10 
percent for residuals of a compression fracture at T12-L1, 
with degenerative joint disease.  

3.  Entitlement to a total disability rating, for 
compensation purposes, based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1958 to September 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  

The veteran's representative recently listed service 
connection for cervical cord compression as an issue.  In 
July 1990, the RO denied service connection for a cervical 
spine condition and notified the veteran that the claim was 
denied because there was no evidence of an injury to the 
cervical spine in service.  The veteran did not make a timely 
appeal of that decision.  It is final and the Board cannot 
take jurisdiction of the claim unless the veteran reopens the 
claim with new and material evidence.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  Here, the representative has 
submitted a medical opinion and seeks to reopen the claim.  
He has specifically asked that the opinion and other evidence 
be forwarded to the Agency of Original Jurisdiction (AOJ) for 
initial review.  The Board will do so.  The issue of whether 
new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a cervical 
spine disorder is referred to the RO for initial 
adjudication.  As there is no rating decision, notice of 
disagreement, statement of the case or substantive appeal, 
the issue is not before the Board for appellate review.  See 
Bernard v. Brown, 4 Vet. App. 384 (1994); Hazan v. Gober, 
10 Vet. App. 511 (1997).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  




REMAND

The representative has proffered additional evidence, 
including a medical opinion, which has not been considered 
by the RO.  The representative specifically requests that 
the case be returned to the RO so that this evidence may be 
considered.  38 C.F.R. § 20.1304 (2003).  

The last supplemental statement of the case was issued on 
August 20, 2003.  On August 27, 2003, final changes in the 
rating criteria for the spine were published in the Federal 
Register.  68 Fed. Reg. 51454-51456 (August 27, 2003).  
These changes were effective September 26, 2003.  The spine 
claim should be considered under the new criteria, and if 
not granted, the veteran should be advised of the new 
criteria and how it affects his claim, in a new supplemental 
statement of the case.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); Green v. Brown, 10 Vet. App. 111, 116-119 
(1997); Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with recent Court decisions, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent.  

2.  Thereafter, the RO should readjudicate 
this claim in light of changes in rating 
criteria for the spine, as well as the new 
evidence submitted by the representative 
and any evidence added to the record since 
the last supplemental statement of the 
case (SSOC).  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
SSOC containing the new rating criteria 
for the spine.  An appropriate period of 
time should be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




